TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 15, 2016



                                     NO. 03-14-00503-CV


                                    Kent Kohler, Appellant

                                                v.

                                  Claudia Chiquillo, Appellee




         APPEAL FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                     OPINION BY JUSTICE PEMBERTON




This is an appeal from the summary judgment signed by the trial court on April 30, 2014.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the trial court’s summary judgment. Therefore, we: (1) affirm the trial court’s summary

judgment that Kohler take nothing on his claims for breach of the lease; (2) affirm the summary

judgment on Chiquillo’s breach-of-lease claims to the extent of liability only; and (3) reverse the

judgment award of damages to Chiquillo and remand that issue for further proceedings. Each

party shall pay the costs of the appeal incurred by that party, both in this Court and the court

below.